Citation Nr: 1439623	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2001 to September 2002, and from February 2003 to February 2004.  He also served in the U.S. Army Reserves, to include a period of active duty for training from October 1989 to August 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied service connection for right knee disability, right hand disability, and posttraumatic stress disorder (PTSD).  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

On the date of the January 2011 hearing, the Veteran withdrew from appeal his claim for service connection for PTSD, in writing.  Hence, the only claims remaining on appeal are set forth on the title page.  

In May 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

The Board again notes that, while the Veteran previously was represented by the Puerto Rico Public Advocate for Veterans Affairs, in April 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board has recognized the change in representation.

The Board also notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of a June 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.  

The Board's decision on the claim for service connection for right hand disability is set forth below.  The claim for service connection for right knee disability is addressed in the remand following the order; this matter is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran does not have, and at no point pertinent to this appeal has had, a chronic right hand disability, to include any form of arthritis.


CONCLUSION OF LAW

The criteria for service connection for right hand disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2008 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the July 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records; the report of a November 2011 VA examination; and VA treatment records.  Also of record and considered in connection with the claims is the transcript of the Veteran's Board hearing, as well as various written statements provided by him and his representative, on his behalf.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required.

As reflected by the AOJ's inquiries to the Records Management Center (RMC) and National Personnel Records Center (NPRC), not all of the Veteran's service medical records or separation documents are available.  In July and October 2006 and January 2007, the AOJ sent Defense Personnel Records Image Retrieval System (DPRIS) and Personal Information Exchange System (PIES) requests to for the Veteran's service medical records.  In response, the AOJ was notified by the RMC and NPRC that all DPRIS records related to its requests had been provided.  In August 2007, the AOJ notified the Veteran about the missing records and requested that he send copies of any such records or alternate records in his possession to VA.  Subsequently, the AOJ searched for copies of any additional service treatment records, including records of any in-service examination in compliance with the Board's May 2011 remand.  Pertinent to the right hand disability claim on appeal, no additional service treatment records or in-service examination reports were found, as indicated in an October 2012 Formal Finding on the Unavailability for Service Treatment Records.  

In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO met this heightened duty here by sending the Veteran a letter advising him of the status of his records and informing him of that he could provide any such documents in his possession and that he could submit alternate sources of information to establish service connection for his claimed disability.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In September 2007, the Veteran sent copies of service treatment records in his possession to VA.  

Although, as explained in the remand below, the Board is requesting further attempts to obtain missing service medical records in connection with the right knee disability claim, given the actions noted above, and the basis for the denial of the right hand disability claim under consideration (as explained in more detail, below), the Board finds that, in connection with this claim, no further RO action in this regard is warranted.

With respect to the January 2011 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that the record reflects compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the January 2011 hearing, the undersigned enumerated the issues on appeal.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specific to the claim herein decided, the Veteran offered hearing testimony that he was treated for a right hand injury both during and after service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any particular evidence, as noted, the Board subsequently sought further development of the claim in its May 2011 remand.  

On remand, the Veteran was specifically requested to identify any additional treatment, and pertinent VA treatment records have been obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  Simply stated, there is no indication or allegation that there are any outstanding medical treatment records pertinent to this claim.  Moreover, documents identified as needing translation by the Board have been translated.
 
Also in the May 2011 remand, the Board directed the AOJ to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file, and the Board finds that the report of examination is adequate for evaluation of the instant claim.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives with respect to his right hand disability claim.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (holding that substantial rather than strict compliance with the terms of a Board remand is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that he has a right hand disability, to include arthritis, resulting from an injury sustained when a pallet of boxes fell on that hand in March 2003 during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war or after December 31, 1946, and a chronic disease, to include arthritis, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion evidence) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notably, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  In this case, the claim fails because competent, probative establishes that the Veteran does not have-and at no point pertinent to this appeal, has had-a chronic right hand disability. 

Among the Veteran's available service records, a March 2003 Statement of Medical Examination and Duty Status documents the Veteran's right hand injury as occurring in the line of duty.  That document reflects the Veteran's report that while he was moving a pallet of boxes of water, the plastic wrap encasing the pallet broke and two boxes fell and hit his hand.  Consequently, the Veteran was placed on light duty for a week due to right hand injury.  

An October 2005 x-ray of the right hand revealed that bone density and bone architecture were normal except small rounded areas of radiolucency at the level of the navicular and capitate; the alignment was intact; and there was no bony injury, bone destruction, or other significant findings.  The stated impression was "[s]mall rounded areas of radiolucency at the navicular and captivate suggesting synovial cyst formation although other etiologies are not excluded.  Otherwise negative right hand." 

A July 2005 VA treatment record includes a notation that the Veteran had degenerative joint disease (DJD), but no reference to the body part(s) involved. 

A July 12, 2006 VA Primary Care Note documents the Veteran's complaints of right hand pain and his reports of an old history of trauma.  A July 2006 VA x-ray report indicates that bone density and bone architecture were normal, and there was no bony injury or bone destruction or other significant findings.  The impression was negative right hand.  

During a July 20, 2007 VA Physical Medicine Rehab Consult, the Veteran was referred for evaluation because of his report of painful right hand episodes when flexing certain fingers.  The Veteran indicated that his pain started 3 years prior from a crush trauma and that no fracture had been sustained.  The examiner noted that the Veteran's pain started at the index and middle knuckle but recently is referred up into his lateral elbow.  The examiner recorded that the Veteran experiences pain with rest and effort, and that the pain varies from discomfort to sharp pain.  Additionally, the examiner noted that the Veteran's July 2006 x-ray of his right hand was negative.  The examiner assessed the Veteran with lateral epicondylitis, also known as tennis elbow, and referred him to physical therapy.

From July 27, 2007 to October 9, 2007, the Veteran underwent physical therapy for right elbow/forearm pain management for right elbow/forearm pain reported as secondarily caused by the Veteran from an injury on active duty service.  An October 24, 2007 VA Physical Medicine Rehab Note indicates that the Veteran's elbow hurt very little, and his physical therapy was discontinued since his goal of pain mitigation was reached.

In July 2009, the Veteran complained of right elbow pain during a routine evaluation, and he was assessed right elbow pain with use of nonsteroidal anti-inflammatory medication as needed.  

In March 2010, the Veteran was seen for his right hand issues.  See March 5, 2010 VA Primary Care Note.  The record documents an assessment of lateral epicondylitis secondary to hand trauma status post physical therapy.  The Veteran reported as resolved elbow pain with no pain or difficulty with hand flexion or extension, although it was noted that he had been presenting with progressive right hand pain with associated weakness, things falling out of his hand, and no parathesias.  This record also specifies that the Veteran had mild DJD of the right knee.

In April 2010, the Veteran was again seen for his right hand.  The Veteran reported losing grip strength and stated that he experienced episodic pain on the dorsum of his hand close to his knuckles and distal forearm and felt that the skin on the dorsum of his hand was adhered.  The Veteran denied any tingling or numbness.  From these reports and following examination of his hand, the Veteran was assessed with chronic hand pain and sensation of weakness.

In April 2010, the Veteran was seen for right hand pain and weakness and referred for occupational therapy, in which participated from April to May 2010.  In May 6, 2010, the Veteran he reported that his right hand felt better, that he was able to do all tasks and only had discomfort at the dorsum of his hand when he used small scissors, although he had not done any construction work or played the guitar.  See May 6, 2010 VA Physical Medicine Rehab Attending Note.  On examination of the Veteran's hand, the examiner noted no edema, erythema, warmth, visible masses, asymmetry, or deformity; the Veteran had full active and passive range of motion, and 5/5 strength; and on palpation there was mild tenderness of the index 3rd proximal interphalangeal joint.  Because his goals had been met, the Veteran's occupational therapy was terminated. 

In November 2011, the Veteran underwent VA examination of his right hand.  The report of examination reflects that the examiner did not assign a diagnosis for the Veteran's right hand because examination and x-rays were negative for any disability.  On examination, the examiner found no limitation of motion, no evidence of painful motion, and no functional loss or limitation of range of motion in the Veteran's right fingers or thumbs, even with repetitive use.  There was no pain on palpation, and the Veteran's hand grip strength was normal.  The Veteran had no ankylosis of the fingers or thumb, and there were no scars or other pertinent physical findings, complications, conditions, signs, or other symptoms of his right hand.  X-rays reviewed were negative for abnormal findings.  Based on the foregoing, the examiner concluded that clinical and x-ray examination of the right hand was negative, noting that arthritis cannot be diagnosed without radiological findings of such.  Because no disability was found, the examiner did not render a nexus opinion.

The Board accepts the November 2011 VA examiner's findings and conclusion as probative of the current disability question, as they were based on examination of the Veteran and full consideration of his documented history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The November 2011 examiner's findings and opinion are also consistent with other evidence of record.  The Veteran's treatment records document no formal diagnosis of any actual chronic right hand disability; rather, these records note his complaints of pain and weakness, and an assessment of "chronic had pain" based on such complaints.  However, examinations and x-rays have consistently revealed normal findings for the right hand.  The Board emphasizes that pain alone, without underlying pathology, does not establish the existence of a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Notably, here, the Veteran's successful completion of courses of physical and occupational therapy for his elbow condition have resulted in significant diminution of his right hand complaints-another factor which tends to militate against a finding of a chronic right hand disability.  

Significantly, neither the Veteran nor his representative has presented or identified any existing medical opinion evidence that, in fact, supports a finding that the Veteran has, or at any time pertinent to the appeal has had, a chronic right hand disability for compensation purposes.  Moreover, the Veteran can neither support his claim, nor controvert the probative medical evidence of record on the question of current disability on the basis of lay assertions, alone.

A layperson is competent to report matters within his or her personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006).  Such would include observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303   (2007).  Laypersons may, in some circumstances, opine  on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, matters of medical diagnosis and etiology of complex disabilities, to include those disabilities involving internal processes and not capable of lay observation-such as arthritis-are matters within the province of trained medical professionals.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a) ; see also Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  Here, while the Veteran's complaints have been considered, he simply is not shown to have the requisite education, training or experience to diagnose himself with arthritis or any other hand disability.  As such, his lay assertions in this regard have no probative value.   

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that service connection for a right hand disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a right hand disability is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

In the May 2011 remand, actions requested specific to the right knee include acquisition of records pertaining to treatment of his right knee and provision of a VA examination for his right knee.  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives with respect to this matter.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).

With respect to Board's order for service treatment records, the AOJ issued numerous requests to the Walter Reed Army Medical Center (Walter Reed) and National Personnel Records Center (NPRC) for records of treatment of the Veteran's right knee.

In June 2011, the AOJ requested medical records from Walter Reed from February 2002 to March 2002.  In response, Walter Reed indicated that its 2002 records were retired to civilian and military records facilities located in Saint Louis.  In October 2011, the AOJ sent a PIES request to the NPRC for Walter Reed records from January 1, 2001 to March 31, 2001, not February 2002 to March 2002.  The NPRC responded by stating that such records had not been retired to the NPRC.

In December 2011, the AOJ requested medical records from Walter Reed from January 1, 2001 to March 31, 2001, again February 2002 to March 2002.  In response, Walter Reed indicated that its 2001 records were retired to the civilian records facilities located in Saint Louis.  In March 2012, the AOJ sent a PIES request to the NPRC for Walter Reed records from January 1, 2001 to March 31, 2001, and from December 1, 2001 to January 31, 2002.  The NPRC responded by stating that a clinical record search was negative and that clinical records from Walter Reed for 2001 and 2002 had not been retired to the NPRC.  

The Board's May 2011 remand, however, directed the AOJ to request records pertaining to treatment of the Veteran's right knee from Walter Reed from around February or March 2002.  Consequently, the Board finds that AOJ incorrectly sent requests to the NPRC for the wrong date range.  The Board further finds that responses received from the NPRC and Walter Reed offer conflicting answers as to whether the Veteran's February or March 2002 treatment records from Walter Reed have actually been retired to the NPRC.  Moreover, the Board's review of the record reveals that the Veteran may have received treatment for his right knee at Walter Reed around May 2002.  See June 9, 2006 letter from Veteran letter to W. Reed.  

Accordingly, on remand, the AOJ should resubmit requests to Walter Reed, the NPRC, the RMC, and/or any other appropriate entity to attempt to locate the Veteran's February through May 2002 treatment records.  The AOJ should also seek to obtain the Veteran's sick call records showing treatment of his right knee around December 2001 or January 2002, as the record shows that only a search at the RMC was made.  If any records sought are not obtained, the AOJ must render a formal finding that such records are not available.  

With respect to Board's order for a VA examination, the Veteran underwent examinations of his right hand and right knee November 2011.  Concerning right knee, the examiner concluded that it was not at least as likely as not the result of disease or injury incurred in or aggravated by service because there were no visits to sick call due to right knee pain or complaint; service medical records are silent for right knee condition or complaints; and there is no evidence of treatment for right knee condition for more than two years after service.  Consequently, the examiner opined that the Veteran's knee pain was more likely than not related to the natural process of aging.  The Board finds such opinion insufficient as it is grounded, in part, on a finding that there were no visits to sick call for treatment of a right knee condition, despite the Veteran's testimony that he visited sick call in December 2001 or January 2002 and received treatment at Walter Reed for treatment of his right knee, and the fact that such treatment records may be missing or unavailable through no fault of the Veteran.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under these circumstances, after undertaking further action to obtain any outstanding service treatment records, AOJ should obtain from the November 2011 examiner an addendum opinion addressing the etiology of current right knee disability-based on full consideration of the Veteran's documented medical history, the possible unavailability some of the Veteran's service treatment records, and the Veteran's competence to assert symptoms, injury and/or treatment (even in the absence of contemporaneous evidence documenting such).  The AOJ should only arrange for another examination of the Veteran if the prior examiner is unavailable or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.   See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent post-service medical records.  

As for VA records, the claims file reflects that the Veteran receives continuing treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico and the VA Outpatient Clinic (VAOPC) in Mayaguez, Puerto Rico, and that records from these facilities dated up to May 2011 have been associated with the claims file.  More recent records may well exist.  Hence, the AOJ should obtain from these facilities all outstanding, pertinent records of evaluation/and or treatment of the Veteran's right knee since that date, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from all appropriate source(s) copies of any additional service treatment records that may exist, including records of any in-service separation examinations, and the Veteran's in-service treatment for a right knee injury at sick call around December 2001 or January 2002, and at Walter Reed Army Medical Center between February and May 2002.  

Efforts should include, but not be limited to, inquiry to the National Personnel Records Center (NPRC) or any other appropriate source in an attempt to retrieve any available records or to confirm their loss or destruction.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Any follow-up actions indicated should be accomplished, and all records and/or responses received should be associated with the claims file.

If it is concluded that the records sought do not exist or that further efforts to obtain these records would be futile, render a formal finding in this regard, and follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying veterans of the unavailability of evidence sought in conjunction with an appeal.

2.  Obtain from the San Juan VAMC and Mayaguez VAOPC any outstanding records of evaluation and/or treatment pertaining to the Veteran's right knee disability, dated since May 2011, to particularly include any MRI report.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2011 VA examiner.

If the examiner who provided the November 2011 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo VA examination, by an appropriate physician.

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated individual and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, al indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the right knee, to include mild DJD disease or arthritis.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

With respect to diagnosed arthritis or DJD of the right knee, the examiner should also specifically indicate whether such disability was at least as likely as not manifested to a compensable degree within one year of the Veteran's discharge from service (in September 2002).

In rendering the requested opinion(s), the examiner must consider and discuss all relevant, existing medical evidence and all lay assertions.  In this regard, the examiner is advised that some of the Veteran's service treatment records may be missing or unavailable due to no fault of the Veteran, and that the Veteran is competent to assert symptoms, injury and/or treatment (even in the absence of contemporaneous records documenting such).

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


